DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-6 and 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1:  Claim 1 recites the limitation “the dynamic surface tension value at a lifetime of 100 ms by a maximum bubble pressure method is 65 mN/m or less”.
This limitation is indefinite because two interpretations are possible.  It cannot be determined whether applicant is trying to limit (1) the composition as a whole; or (2) the re-transfer agent ingredient.
The derived limitation is imported from previous claim 2 (now cancelled) in the 3/26/2019 Claims.  In the 3/26/2019 version, it is definite that the composition as a whole is intended to have this property; the present amendment language does not indicate that it is the composition and not the re-transfer agent that possesses this property.  For the purposes of 
Claims 5-6 and 10-14 are rejected for dependencies on indefinite base claim 1.
Regarding claim 10:  Claim 10 ends with a comma.  It is indefinite whether the claim should have ended with a period, or whether there is an omitted part of the claim.  For the purposes of further examination the comma at the end of line 4 in the claim has been interpreted to be a period which marks the end of claim 10.
Regarding claim 11:  Claim 11 does not have proper antecedent basis to claim 1.  Claim 11 recites “non-silicone vegetable oil” yet claim 1 does not teach this element.
For the purposes of further examination claim 11 has been interpreted as the composition of claim 1 further containing a non-silicone oil that is vegetable oil.
Regarding claim 12:  Claim 12 does not have proper antecedent basis to claim 1.  Claim 12 recites “non-silicone oil” yet claim 1 does not teach this element.
For the purposes of further examination claim 12 has been interpreted as the composition of claim 1 further containing a non-silicone oil that is ester synthetic oil.
Regarding claims 13-14: None of claims 1, 11 nor 12 recite “an emulsifier”.  Therefore, “said emulsifier” is improper antecedent basis.  For the purposes of further examination claims 13-14 have been interpreted to further include the claimed emulsifier(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,945,074 to Lasik et al.
Regarding claim 1:  Lasik teaches a contamination preventing agent composition comprising an emulsion containing a re-transfer agent having a cloud point of 55-58oC and an HLB of 12.1 (e.g. Berol surfactants; Lasik 12:53-67) and water (Lasik 3:60-4:8).  Lasik teaches polyoxyalkylene alkyl ethers (C8-C12 linear alkoxylated alcohols; Lasik 12:55-67). The composition of Lasik anticipates the claimed contamination prevention agent; the claimed properties have been interpreted as being inherent.  The limitation wherein the composition for imparting to a dryer is a preamble statement of intended use (MPEP § 2111.02 II) that does not further limit the structure and/or contents of the claimed invention which has been given little patentable weight.
Regarding claims 5 and 10-11:  Lasik teaches several non-silicone oils including vegetable oils (Lasik 4:44-5:20).  Lasik teaches anionic surfactants (e.g. carbonates and/or sulfosuccinates (Lasik 4:55-67) and many other anionic surfactants throughout the patent.  Polyalkylene fatty acid esters are taught (Lasik 13:5-15).

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0206805 to Sekiya et al.
Regarding claim 1:  Sekiya teaches a contamination agent composition (anti-soiling agent composition; Sekiya ¶ [0001]) imparted to a dryer in a dry part of a paper machine (Sekiya ¶ [0001]-[0003]) comprising an emulsifier, a retransfer agent and water (Sekiya ¶ [0049]-[0051]).  The composition of Sekiya has been interpreted to be an emulsion as claimed because it contains the required three ingredients in the claimed amount.  Although Sekiya does not recite the claimed properties of HLB and clouding point, the instant application considers polyoxyalkylene alkyl ethers to contain the claimed properties (see instant claim 4).  Sekiya teaches polyoxyalkylene alkyl ethers including polyethylene stearyl ether among other species (Sekiya ¶ [0044]). Sekiya anticipates claim 1 and the claimed properties have been interpreted to be present in Sekiya.
Regarding claim 10:  Sekiya teaches polyoxyalkylene fatty acid esters (¶ [0044]).
Regarding claim 11:  Sekiya teaches polyoxyalkylene fatty acid esters (¶ [0044]) and vegetable oils (corn oil etc.; Sekiya ¶ [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) US 2014/0206805 to Sekiya et al. or (2) U.S. Patent No. 9,945,074 to Lasik et al. in view of Sekiya.
Regarding claim 6:  Lasik and Sekiya teach overlapping ratios of the claimed ingredients.  In the absence of unexpected results, overlapping ratios are prima facie obvious.  Sekiya and Lasik are analogous art in that they are concerned with the same field of endeavor as the instant field of invention, which is using emulsions to prevent contaminations during textile processing.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the component ratios of Lasik and/or Sekiya through routine experimentation.  The motivation in doing so would have been to provide pitch adhesion, anti-soiling properties, viscosity, tack characteristics and/or sufficient stability to the composition (Sekiya ¶ ¶ [0046]-[0050]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) US 2014/0206805 to Sekiya et al. or (2) U.S. Patent No. 9,945,074 to Lasik et al.; in view of JP4828001.
For translational purposes, the JP ‘001 reference submitted to the image file wrapper on 3/26/2019 has been referenced for citations.
Regarding claim 13:  Both Lasik and Sekiya teach the composition of claim 11.  Neither Lasik nor Sekiya teach the claimed combination emulsifier of polycarboxylic acid amine and stearic acid amine.  The applicant admits that this combination is known in the art (see ¶ [0006] in the US PGPUB of the instant application, US 2019/0211504).  Japanese Patent No. 4828001 teaches emulsifier combinations of polycarboxylic acid amine and stearic acid amine (JP ‘001 Abstract).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add the claimed component to either Lasik or Sekiya with the .

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 4-7) received January 12th, 2021.
A) Amendments to the claim language have overcome some 35 USC § 112 issues while raising new 35 USC § 112 issues of indefiniteness.  Any 35 USC § 112 rejections not maintained in the instant Office Action have been considered to be withdrawn/overcome.
B) The arguments pertaining to the rejections of claim 1 over Lasik and/or Sekiya have been considered but have not been found to be persuasive. 
	1) Abridging pages 4-5, it is argued that neither Lasik nor Sekiya show a step wherein the composition is imparted into a dryer.
	In response, this limitation carries little patentable weight, because applicant is claiming a composition and not a process.  The claimed use step is an intended use that does not further limit the contents or structure of the claimed composition (MPEP § 2111.02 II).  For this reason, Lasik and Sekiya, in teaching the claimed composition, anticipate the claimed composition.
	2) On page 5 it is argued that the claimed surface tension is not inherent to Lasik or Sekiya.
Lasik or Sekiya.  The standard of novelty/non-obvious is not simply measuring an unmeasured property and claiming patent rights to a product.  In the instant case, the claimed product is taught in both Lasik and Sekiya.  The claimed properties have been interpreted to be inherent to the compositions of Lasik and Sekiya because all of the claimed ingredients are present within the claimed amounts.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (MPEP § 2112.01 II).

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest the claimed combinations of elements with sufficient specificity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767